                        Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 1 of 7



                1    MICHAEL N. MILLS (SB #191762)
                     michael.mills@stoel.com
                2    SARAH M. TAYLOR (SB #296520)
                     sarah.taylor@stoel.com
                3    DANIEL L. QUINLEY (SB #312579)
                     daniel.quinley@stoel.com
                4    STOEL RIVES LLP
                     500 Capitol Mall, Suite 1600
                5    Sacramento, CA 95814
                     Telephone: 916.447.0700
                6    Facsimile: 916.447.4781

                7    Attorneys for Proposed Intervenor
                     Sentinel Peak Resources California LLC
                8
                 9                                    UNITED STATES DISTRICT COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
                10                                       SAN FRANCISCO DIVISION

                11   CENTER FOR BIOLOGICAL DIVERSITY,                        Case No. 3:19-cv-07664-JCS

                12                            Plaintiff,                     DECLARATION OF JEREMY
                                                                             VANDERZIEL IN SUPPORT OF
                13             V.                                            SENTINEL PEAK RESOURCES
                                                                             CALIFORNIA LLC'S MOTION TO
                14   UNITED STATES ENVIRONMENTAL                             INTERVENE
                     PROTECTION AGENCY, et al.,
                15                                                           Action Filed: Nov. 21, 2019
                                              Defendants.                    Hearing Date: Jan. 24, 2020
                16                                                           Hearing Time: 9:30 a.m.
                                                                             Courtroom: G
                17                                                           Judge: The Honorable Joseph C. Spero

                18
                19            I, Jeremy Vanderziel, hereby declare and affirm as follows:

                20            1.        I am the Coastal Asset Manager for Sentinel Peak Resources California LLC

                21   ("Sentinel Peak") and have served in that position since December 2016. I make this declaration

                22   in support of Sentinel Peak's Motion to Intervene in the above-captioned litigation. I have

                23   personal knowledge of the matters stated below, and I am authorized and competent to make this

                24   declaration.

                25            2.        As Sentinel Peak's Coastal Asset Manager, I manage Sentinel Peak's Coastal

                26   assets including Sentinel Peak's Lompoc and Arroyo Grande assets, supervising the operational

                27   and technical staff for the respective oil fields. I have approximately 15 years of engineering work

                28   experience with 10 years in the upstream oil and gas industry and have been employed by
STOEL RIVES LLP
                      DECL. OF JEREMY V ANDERZIEL IN
ATTORNEYS AT LAW
   SACRAMENTO         SUPPORT OF MOT. TO INTERVENE
                                                                       -1-                              3: 19-CV-07664-JCS

                     I 03693869.6 0065705- 00015
                            Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 2 of 7



                  1    Sentinel Peak for three years. I hold a Civil Engineering degree from California Polytechnic
                  2    State University San Luis Obispo and a Master of Business Administration degree from the
                  3    University of Oklahoma.
                   4            3.       Sentinel Peak is California's fourth largest onshore oil and gas producer,

                  5    producing approximately 30,000 barrels of oil equivalent each day. Sentinel Peak operates in San
                  6    Luis Obispo, Santa Barbara, Kern, and Los Angeles Counties.
                   7            4.       Sentinel Peak assumed ownership of the Arroyo Grande Oil Field(the "Field") in
                   8   December 2016 from Freeport-McMoRan Oil and Gas("FM O&G"). Sentinel Peak's staff
                   9   oversees operations in the Field in accordance with the terms of permits issued by San Luis
                 10    Obispo County(the "County") and other regulators.Sentinel Peak is the sole operator of the
                 11    Field.
                12              5.       The first oil production in the Field came from surface mining operations that
                13     quarried 150,000 tons of tar sands between 1880 and 1922. Since 1919, the Field has been a
                 14    State-designated oil field, has produced approximately 21,000,000 barrels of oil, and is currently

                 15    the sixth largest producing oilfield in the Coastal District of the Division of Oil, Gas, and

                 16    Geothermal Resources of the California Department of Conservation("DOGGR"). 1 The Field is

                 17    currently producing approximately 1,600 barrels of oil per day.The producing area of the Field is

                 18    approximately one mile wide by one mile long, with major production facilities located in the
                 19    central and northern areas of the approximately 1,600-acre oil field.

                 20             6.       Crude oil produced at the Field is "heavy," meaning the oil is viscous and can11ot

                 21    easily flow to production wells through the reservoir under native reservoir conditions.Produced

                 22    water, on the other hand, containing trace amounts of hydrocarbons flows more freely than the oil

                 23    and the result is that approximately 20 barrels of water accompany every barrel of oil produced.
                 24             7.       To address the heavy, viscous oil at the Field, thermally enhanced oil recovery

                 25    techniques have been applied since the 1960s to reduce the viscosity of the oil by increasing its

                 26
                       1
                        Department of Conservation, 2018 Report of California Oil and Gas Production Statistics, pp.9-
                 27    l0(Oct.1, 2019),
                       https ://www.conservation.ca.gov/dog/pubs stats/annual reports/Pages/ annual reports .aspx.
                 28
STOEL   RIVES   LLP
                           DECL. OF JEREMY V ANDERZIEL IN                 -2-
ATTORNEYS AT LAW
                                                                                                            3: 19-CV-07664-JCS
  SACRAMENTO               SUPPORT OF MOT. TO INTERVENE
                       103693869.6 0065705- 00015
                          Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 3 of 7



                   1   temperature. This involves steam injection via permitted injection wells into the Field's one

                   2   productive hydrocarbon bearing reservoir called the Dollie Sands (located in the larger Pismo
                   3   formation). Steam injection plays an extremely important role in the successful economic
                   4   production of oil at the Field. Absent steam injection, oil would not flow to producing wells in

                   5   marketable quantities.
                   6           8.        The injected steam creates a "steam chest," which consists of a volume of steam

                   7   that is trapped within the reservoir. This, in tum, maintains the level of pressure and temperature

                   8   necessary for the extraction of oil at a favorably high rate of recovery. The presence of steam

                   9   allows for a significantly higher percentage of oil extraction than would otherwise be possible.

                 10    The main steam chest is centralized in the Field and grows outward by expanding along the

                 11    periphery. Injecting steam in the periphery of the established steam chest is essential to sustaining

                 12    and increasing the Field's oil production. Continued steam injection throughout the lifecycle of

                 13    the oil recovery process is required to maintain the steam chest, without which the steam chest

                 14    would condense due to heat loss, and the ultimate recovery of oil from the reservoir would be

                 15    reduced.

                 16            9.        On August 9, 2005, the County approved Conditional Use Permit D010386D,

                 17    which included a field-wide Environmental Impact Report ("EIR") per California Environmental

                 18    Quality Act ("CEQA") regulations and authorized the fourth phase build-out of the Field over a

                 19    10-year period ("Phase IV"). From 2005 to 2015, a total of 63 new production wells, 31 new

                 20    steam injection wells, and five new water disposal wells were installed as part of Phase IV.

                 21            10.       In 2015, FM O&G sought a time extension from the County to complete Phase IV.

                 22    On November 17, 2015, the County Planning Commission granted FM O&G's request. This time

                  23   extension would allow the remaining 20 new production wells, eight new steam injection wells,

                  24   and three new water disposal wells under Phase IV to be constructed within three years from

                  25   when the extension is granted.

                  26            11.      Meanwhile, as paii of a comprehensive update to California's exempt aquifers

                  27   under its Class II Underground Injection Control ("UIC") Program, several operators throughout

                  28   the State initiated aquifer exemption applications through the DOGGR. Therefore, in August
STOEL RIVES LLP
                        DECL. OF JEREMY VANDERZIEL IN
ATTOR;-,.JEYS AT LAW

   SACRAMENTO           SUPPORT OF MOT. TO INTERVENE
                                                                         -3-                              3: l 9-CV-07664 -JCS

                       103693869.6 0065705- 00015
                         Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 4 of 7



                 1    2015 FM O&G submitted an application for the Arroyo Grande Aquifer Exemption (the "Aquifer
                 2    Exemption") to DOGGR to more fully delineate the exempt aquifer contained within the Dollie
                 3    Sands of the Pismo formation underlying the Field. DOGGR conducted public hearings and
                 4    reviewed written comments on the application in conjunction with the State Water Resources
                 5    Control Board through December 6, 2015. On February 8, 2016, DOGGR submitted the Aquifer
                 6    Exemption application to EPA.
                  7            12.       Under California's UIC program, an operator must apply to DOGGR, as well as
                 8    the County of San Luis Obispo, for approval to drill an injection well. For DOGGR to grant such

                  9   a permit, EPA must have determined that the formation into which the proposed injection would
                 10   be made is an exempt aquifer. Accordingly, Sentinel Peak cannot drill necessary new and
                 11   replacement injection wells in the Field without the Aquifer Exemption.

                 12            13.       Immediately after FM O&G initiated the Aquifer Exemption application, in
                 13   November 25, 2015, the Center for Biological Diversity ("CBD") filed an appeal to the County
                 14   Board of Supervisors seeking review of the time extension approval for the Phase IV build-out.
                 15   Because an adverse decision would have detrimentally affected Sentinel Peak's continued ability

                 16   to pursue the remaining wells under Phase IV, the County Board of Supervisors subsequently
                 17   stayed the appeal hearing until after EPA issued its decision regarding the then-proposed Aquifer

                 18   Exemption application.
                 19            14.       On December 8, 2017, DOGGR submitted supplemental information to EPA that
                 20   effectively reduced the size of the proposed boundary for the Aquifer Exemption area. DOGGR
                 21   solicited public participation on the supplemental information until December 22, 2017, and

                 22   submitted the amended Arroyo Grande AE application to EPA on June 8, 2018.

                 23            15.       On April 30, 2019, EPA issued a Record of Decision approving the Aquifer

                 24   Exemption. Now that the Aquifer Exemption has been granted, the hearing for the appeal to the

                 25   County Board of Supervisors described above will likely occur in the first quarter of 2020.

                 26            16.       The steam chest that has formed in the Field is critical to the economic production

                 27   of oil from the Field. If the steam chest is not maintained, individual production wells will decline

                 28   over time. In order to maintain the steam chest, Sentinel Peak must drill new and replacement
STOEi RIVES LLP
                       DECL. OF JEREMY VANDERZIEL IN
 ATTORNEYS AT LAW

   SACRA�IENTO         SUPPORT OF MOT. TO INTERVENE
                                                                          -4-                               3: 19-CV-07664-JCS

                      I 03693869.6 0065705- 00015
                          Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 5 of 7



                1      injection wells in the Field, as contemplated by the remaining Phase IV plans. This is particularly
                 2     critical now that the time extension appeal hearing was stayed for over four years. The steam
                 3     chest is approaching a critical point of needing replenishment through the development of new
                 4     and replacement injection wells.

                5               17.       I understand that CBD's Complaint in this litigation requests an order setting aside

                 6     EPA's approval of the Aquifer Exemption. If that were to occur, Sentinel Peak would be unable

                 7     to drill the necessary new and replacement injection wells described above or obtain new permits

                   8   for such wells until EPA addressed any deficiencies identified by the Court. If new and
                 9     replacement injection wells are not drilled, the steam chest described above would condense. This

                10     would result in substantial economic harm to Sentinel Peak associated with a significant decline

                11     in oil production from individual wells in the Field, as well as significant costs to re-establish the
                12     steam chest.
                13              18.       In addition to the significant direct economic harm associated with a decline in oil

                14     production from the Field, an order setting aside the Aquifer Exemption would result in the

                15     following additional harms to Sentinel Peak:

                16                        a.         Sentinel Peak operates a Water Reclamation Facility, which desalinates

                17     large volumes of water produced from the Field and then beneficially discharges that water to

                18     Pismo Creek. If Sentinel Peak is unable to drill necessary new and replacement injection wells,

                19     then the produced water from the Field will decrease, which, in turn, will reduce the beneficial

                20     discharge of treated produced water from the Water Reclamation Facility to Pismo Creek. The

                21     Water Reclamation Facility also relies on produced water injection wells to maintain its operation

                22     by injecting excess produced water back into the hydrocarbon bearing reservoir. If Sentinel Peak

                23     is unable to drill necessary new and replacement produced water injection wells the operating

                24     capability of the Water Reclamation Facility would be decreased. As a result, Sentinel Peak's

                25     economic realization of its multi-million dollar Water Reclamation Facility would be jeopardized.

                26                        b.         Sentinel Peak beneficially reuses approximately 450 mmcfs per day of

                27     landfill gas from the Cold Canyon Landfill to produce steam that is injected into the Field. If

                28
STOEL RIVES LLP
                        DECL. OF JEREMY VANDERZIEL IN
ATTORNEYS AT LAW

   SACRAMENTO           SUPPORT OF MOT. TO INTERVENE
                                                                              -5-                             3: l 9-CV-07664-JCS

                       I 03693869.6 0065705- 00015
                          Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 6 of 7



                   1   Sentinel Peak is unable to drill necessary new and replacement injection wells, then its ability to
                  2    manage this community-generated source of greenhouse gases will be impaired.

                  3                      C.         Sentinel Peak currently transports approximately 1,600 barrels of produced

                  4    crude oil from the Field each day via pipeline to the Phillips 66 refinery in Nipomo. Because

                   5   crude oil from the Field comprises a substantial portion of the flow in this pipeline, a reduction in

                   6   produced crude oil from the Field (as a result of a court order setting aside the Aquifer
                   7   Exemption) would impair the pipeline's ability to operate at its designed rate and temperature.
                   8   With a reduction of a few hundred barrels per day of oil from the Field, Sentinel Peak would have
                   9   to resume shipping oil to the Phillips 66 Nipomo refinery by tanker truck due to volume
                  10   constraints imposed by the reduction in volume of produced oil from the Field. This, in turn,
                  11   would result in another significant economic cost to Sentinel Peak, placing the economic
                  12   operation of the Field at risk. The use of tanker trucks to transport crude oil would also increase
                  13   greenhouse gas emissions and increase traffic volume on local roads and highways.

                  14            19.      In sum, Sentinel Peak has a significant and direct stake in this litigation. As

                  15   described above, if CBD is successful in this litigation, Sentinel Peak will be substantially

                  16   harmed. Specifically, if CBD obtains a court order setting aside the Aquifer Exemption, Sentinel

                  17   Peak will be unable to obtain permits to drill necessary new and replacement injection wells in

                  18   the Field, which will result in significant economic losses associated with reduced oil production
                  19   from the Field and other related adverse impacts to Sentinel Peak's operations. More broadly,
                  20   these harms will jeopardize Sentinel Peak's substantial economic investment in the Field and its

                  21   ability to maintain the Field as an economically viable enterprise.
                  22            I declare under penalty of perjury under the laws of the United States that the foregoing is

                  23   true and correct to the best of my information and belief.

                  24            EXECUTED this           /1°t\day of December, 2019, at Bakersfield, California.
                  25
                  26

                  27

                  28
STOEL RIVES LLP
                        DECL. OF JEREMY VANDERZIEL IN
ATTORNEYS AT LAW
                                                                             -6-                              3: 19-CV-07664-JCS
   5ACRAME:-:TO         SUPPORT OF MOT. TO INTERVENE
                       103693869.6 0065705- 00015
                          Case 3:19-cv-07664-JCS Document 8-1 Filed 12/17/19 Page 7 of 7




                   2
                   3
                   4

                   5
                   6
                   7
                   8
                   9

               10
               11
               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22
               23

               24

               25

               26
               27

               28
STOEL   RIVES LLP
                        DECL. OF JEREMY VANDERZIEL IN
ATTORNEYS AT LAW

  SACRAMENTO            SUPPORT OF MOT. TO INTERVENE
                                                            -7-                       3:19-CY-07664-JCS

                       I 03693869.6 0065705- 00015
